DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

REASONS FOR ALLOWANCE

	The following is an examiner's statement of reasons for allowance: 
The primary reason for allowance claim 1 is that the prior art of record does not teach a printed media stack alignment apparatus having a belt and a paddle to shift sheets of printed media to a stopper position represented by register of the sheets against a stopper, an ejector to eject the sheets from an eject position that is intermediate to a sheet deposit position and the stopper position and a memory storing machine readable instructions that cause the processor to shift, based on actuation of the belt and the paddle, first and second sheets received at the sheet deposit position to the stopper position, and the first, second, and third sheets to the eject position and eject, based on actuation of the ejector, a stack including the first, second, and third sheets from the eject position.  
The primary reason for allowance claim 8 is that the prior art of record does not teach a method for printed media stack alignment having the steps of determining that first and second sheets are received at a sheet deposit, shifting, based on actuation of a belt and a paddle, the first and second sheets to a stopper position and shifting the first sheet, second sheet and a third sheet to the stopper position and shifting, based on the actuation of the stopper, the first, second, and third sheets to the eject position and continuing alternating actuation of the belt and the paddle to shift the first sheet, the second sheet, the third sheet, and further sheets received at the sheet 
The primary reason for allowance claim 12 is that the prior art of record does not teach a non-transitory computer readable medium having stored thereon machine readable instructions to provide printed media stack alignment, the machine readable instructions cause a processor to determine that first and second sheets are received at a sheet deposit position, actuate a belt and a paddle to shift the first and second sheets to a stopper position, actuate the belt and the paddle to shift the first sheet, the second sheet, and a third sheet received at the sheet deposit position to the stopper position, actuate the stopper to shift the first, second, and third sheets to the eject position or the other position and actuate an ejector to eject a stack including the first, second, and third sheets from the eject position or the other position. WO 2018/048425PCT/US2016/051055 18 position; shifting, based on actuation of a belt and a paddle, the first and second sheets to a stopper position WO 2018/048425PCT/US2016/051055 18 position; shifting, based on actuation of a belt and a paddle, the first and second sheets to a stopper position WO 2018/048425PCT/US2016/051055 18 position, shifting, based on actuation of a belt and a paddle, the first and second sheets to a stopper position, and the first sheet, the second sheet, and a third sheet received at the sheet deposit position to the stopper position the second sheet, the third sheet, and the further sheets to the eject position; and ejecting, based on actuation of an ejector, a stack including the first sheet, the second sheet, the third sheet, and the further sheets from the eject position.  
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony Nguyen whose telephone number is (571)272-2169.  The examiner can normally be reached on Mon-Fri. 8:30-6:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anthony H Nguyen/
Primary Examiner, Art Unit 2853